Citation Nr: 1532089	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board observes that in his substantive appeal (VA Form 9), received in November 2008, the Veteran indicated that he wanted a videoconference hearing at the local RO office.  In June 2012 correspondence, the Veteran submitted a written statement to withdraw his hearing request.  Therefore, the Board deems the hearing request properly withdrawn.  38 C.F.R. § 20.704(d) (2014).  

In August 2013, the Board remanded the claim for a TDIU for further development, namely, to obtain Social Security Administration (SSA) records, VA treatment records and afford the Veteran a VA examination.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities. 

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

The Veteran in this case is service-connected for asthma, rated at 30 percent and hypertension, rated at 20 percent.  The Veteran's combined rating for service-connected disabilities is 40 percent.  He accordingly does not meet the schedular threshold for a TDIU.  However, because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

For a veteran to prevail on a TDIU claim, the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran's present claim for TDIU was received in November 2006.  In support of his claim, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability) in November 2006 in which he stated he had last been gainfully employed in 1998, and that all his service-connected disabilities rendered him unemployable.  The Veteran also reported that he is receiving SSA benefits due to his disabilities and that he is unable to obtain employment because "my disabilities make me an insurance risk."  The Veteran claimed that his condition is not rehabilitative and requested extraschedular consideration.  

The Veteran was afforded a VA examination in March 2007.  The examiner provided that during the time of his employment, the Veteran's hypertension did not cause significant employment limitation.  However, the Veteran's asthma caused significant occupational impairment since he could not work in a hot environment or around dust because it would worsen his asthma.  The examiner ultimately concluded that the Veteran's unemployability was due to the combined effect of his non-service related low back pain and service-connected asthma.  

In an April 2007 lay statement, the Veteran reported that no one would hire him because of the environmental restrictions related to his asthma and hypertension.  The Veteran reported that he must stay in "climate controlled areas" and that no one would employ him, and if he were employed he would run into major problems because he could not find a job that could keep him in a "climate control stress free environment."    

In August 2013, the Board remanded the Veteran's claim for further development, namely, to obtain Social Security Administration (SSA) records, VA treatment records and afford the Veteran a VA examination.  

SSA records obtained showed that the Veteran was found disabled beginning in October 5, 1998 with a primary diagnosis of degenerative disc disease and a secondary diagnosis of sensory neuropathy.  A December 1999 SSA Decision provided that the Veteran had a high school education and worked as a truck driver.  In October 1998, the Veteran began to complain of back pain and was diagnosed with degenerative disc disease.  A May 1999 psychological evaluation also provided a diagnosis for major depression as a result of his back injury.  The Veteran was subsequently diagnosed with mild stenosis and radiculopathy.  Based on these findings, the Veteran was found disabled for SSA benefits beginning October 5, 1998.  

VA treatment records from the Gainesville VAMC dated through August 2013 continued to show treatment for asthma and hypertension.  

The Veteran was afforded a VA examination in September 2013.  The Veteran reported that his respiratory conditions caused breathing problems while his hypertension made him faint on one occasion four years ago, although he further reported that he was not sure of the cause of his fainting.  The examiner also provided an addendum opinion in which she found that an opinion was "easily rendered based on review of the objective medical data and medical literature."  She opined that the Veteran's service-connected conditions should not preclude light or sedentary employment.  

The VA examiner did not address the Veteran's contention that he cannot find work given his environmental restrictions and the March 2007 VA examiner's opinion that the Veteran is unemployable due in part to his service-connected asthma.  In light of the foregoing, the Board finds that the Veteran should undergo a Social and Industrial Survey to assist the Board in determining whether his service connected disabilities render him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the file has been reviewed.  

The examiner should assess the functional impact of the Veteran's service-connected disabilities (asthma and hypertension) on his ability to perform sedentary type of work and manual type of work.  In so doing, the examiner must do the following:  (1) consider the Veteran's level of education, special training, and previous work experience; (2) suggest the type or types of employment in which the Veteran would be capable of engaging in light of the Veteran's contention that 
he cannot find work given his environmental restrictions caused by his asthma and hypertension; and (3) address the March 2007 VA examiner's opinion that the Veteran was unemployable due in part to his service-connected asthma.

A complete rationale for all opinions expressed must be provided in the examination report.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
3.  Refer to the Director of Compensation Service for consideration of the matter of the Veteran's entitlement to a TDIU on an extra-schedular basis.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.  If a benefit sought is not granted, the AOJ/AMC should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




